Title: To James Madison from James A. Bayard, 14 April 1812
From: Bayard, James A.
To: Madison, James


Sir
Wilmington 14th. April 1812
In conformity to Your desire I have availed myself of the most fit occasion which has presented itself to intimate to Mr. Rodney Your disposition and views respecting him in relation to the vacant place of Judge of this District.
I requested him at the time not to give me an immediate answer but to allow his determination to be the result of consideration on the subject.
He has since come to the conclusion to decline the appointment, which he has made Known to me with a view to its being Communicated to You. If You should deem it proper to postpone the nomination of a Judge for a few days I would offer You my humble services upon my return to Washington in giving information as to the legal characters in the State, with all of Whom I have been acquainted during the time they have been at the Bar. I have the honor to be Sir Your very obt. Sert.
J. A. Bayard
